FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NOEMI MARTINEZ-BENITEZ,                          No. 10-73226

               Petitioner,                       Agency No. A074-418-128

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Noemi Martinez-Benitez, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for

an abuse of discretion the BIA’s denial of a motion to reconsider and review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo claims of due process violations. Cano-Merida v. INS, 311 F.3d 960, 964

(9th Cir. 2002). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Martinez-Benitez’s motion

to reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d
1176, 1180 n. 2 (9th Cir. 2001) (en banc). To the extent Martinez-Benitez

contends that the BIA violated her due process rights in denying the motion to

reconsider, the claim lacks merit. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

      We lack jurisdiction to review any challenge Martinez-Benitez makes to the

BIA’s underlying order dismissing her appeal, because the petition for review is

not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d
1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-73226